Citation Nr: 9909096	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-177 47	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from December 1952 to November 1955.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
PTSD, a low back condition, and a groin injury. 

The veteran perfected appeals as to all 3 of the issues that 
were addressed in the June 1998 rating action; however, at 
the time of his personal hearing before a member of the Board 
at VA's Central Office in Washington, D.C., the appeal as to 
the issue of entitlement to service connection for residuals 
of a groin injury was withdrawn.  

The issue of entitlement to service connection for PTSD is 
the subject of a Remand which immediately follows the 
decision herein.  

The Board notes that at the time of the personal hearing on 
January 19, 1999, the veteran was afforded an additional 
period of 30 days within which to submit any additional 
evidence which became available.  As the 30-day period has 
expired, the Board has proceeded to adjudication of this 
appeal.  


FINDING OF FACT

There is no medical evidence which suggests that the 
veteran's currently manifested low back pathology is 
etiologically related to his period of active service which 
ended in 1955.  




CONCLUSION OF LAW

The preponderance of the evidence is against a finding that a 
low back disability was incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The record indicates that reasonable 
attempts have been made to obtain all available records.  
Thus, the Board finds that VA's duty to assist the veteran 
has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (1997).

The RO requested the appellant's service medical records from 
the National Personnel Records Center (NPRC), in April.  
There was a negative response to the request from the NPRC, 
which noted that if the veteran's records were on file at 
that facility in July 1973, they may have been destroyed by 
fire.  In cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).


Medical Evidence

The veteran contends that he initially injured his back 
during his period of active service, when he tripped and fell 
over a foot locker.  Therefore, it is his belief that service 
connection is warranted for his currently manifested low back 
disability.  

As noted, the veteran's service medical records are 
unavailable for review.  

Service medical information was obtained in the form of a 
report of hospital admission card data which was compiled by 
the Office of the Surgeon General, Department of the Army; 
however, the data report does not contain any information 
relevant to treatment for low back problems or an orthopedic 
disability.  

A September 1997 VA medical record shows that the veteran 
reported that he had undergone angioplasty of both lower 
extremities, but was still getting pains in both legs.  He 
wondered if this pain was related to his lower back/spine 
trouble.  

Private treatment records from the Lewis Gale Clinic, dated 
in 1997, show that the veteran was followed for problems with 
his heart.  In a September 1997 statement, the veteran's 
physician stated that the veteran had recently undergone 
angioplasty as treatment for lower extremity claudication, 
and he now did not have any leg pain until walking six 
blocks.  The physician indicated that there was a question as 
to whether there is a component of this (leg pain) problem 
due to what the veteran believed was a slipped disc in the 
past.  

In November 1997, the RO requested records from Community 
Hospital (also known as Carilion Roanoke Community Hospital), 
where the veteran claims to have received treatment for his 
back, to include surgery for a slipped disc, from 1964-1965.  
The hospital responded that all records for years prior to 
1969 had been destroyed.  

In December 1997, the veteran was afforded a VA examination 
of his spine.  The examination report shows that he gave a 
history of being shot in the back in the 1970's.  

On objective examination, numerous scars were noted from old 
traumas and gunshot wounds.  There was decreased sensation to 
pain medially and laterally on the left side, and straight 
leg test was positive on the left.  Range of motion was as 
follows:  forward flexion, 0-80 degrees; backward extension, 
0-35 degrees; right and left lateral flexion, 0-20 degrees; 
and left lateral rotation, 0-30 degrees; all done with pain.  
The examiner referred to a lumbar spine x-ray report, dated 
in September 1997, which shows findings of mild spondylosis 
and multiple metallic shot gun pellets scattered about the 
lower dorsal region.  An impression of degenerative change 
was given.  

The examiner provided a diagnosis of degenerative joint 
disease of the lumbosacral spine.  

The report of a February 1998 VA neurological consultation 
shows a diagnosis of cervical spondylosis.  A September 1998 
VA medical record shows that the veteran sought treatment of 
low back pain, with radiation to the posterior thighs and 
legs.  He also reported intermittent numbness to both thighs 
and feet.  A diagnosis of chronic low back pain was given.  

A December 1998 treatment note shows that the veteran had 
returned to get a myelogram result, and it was noted that he 
would continue physical therapy.  The report of the lumbar 
spine myelogram shows findings of degenerative changes 
involving multiple facet joints bilaterally.  There was a 
moderate diffuse bulging disc at L3-4, which in combination 
with facet joint spurring produced some deformity of the 
thecal sac.  With regard to L4-5, there was moderate diffuse 
disc bulging, and the disc margins were poorly defined, 
possibly representing early herniated nucleus pulposus.  With 
regard to L5-S1, there was minimal disc bulging without 
significant deformity of the thecal sac.  An impression of 
disc bulging, possible herniated nucleus pulposus at L4-5, as 
above, was given.  

In January 1999, the veteran was afforded a personal hearing 
before a member of the Board at VA's Central Office in 
Washington, D.C.  The veteran testified that he originally 
injured his back during his active service, when he tripped 
over a foot locker while moving into a barracks.  He 
indicated that he had his duffelbag over one shoulder and 
when he fell, the duffelbag "snatched me back over on my 
back."  He reported that at that time, he was taken to the 
dispensary as his back was bleeding.  He went on sick call 
the next morning, and they checked his back, saw that the 
blood had stopped, and sent him back to his company.  
Thereafter, he injured his back again in Sevres, France, when 
he twisted while picking up a toolbox, and he was thrown on 
the ground.  According to the veteran, he was taken to the 
dispensary where he was told that he had pulled a muscle and 
all they did was keep him on sick duty for a week or so.  

The veteran reported that when he went to file a compensation 
claim following his discharge, he was told at the RO that he 
didn't have a claim if he wasn't in combat and hurt.  He also 
stated that he started getting treatment for his back by VA 
in 1997, right before he filed a claim.  He indicated that he 
had tried to get VA treatment in 1985 for pain in his thigh 
and in his leg, but was told that they could not help him 
because he was not service-connected.  

With regard to additional records, the veteran indicated that 
he had attempted to get pertinent treatment from a clinic, 
which was closed down, and one of his former physicians, 
whose records were in storage.  The veteran stated that he is 
employed full time at the present.  His wife indicated that 
she would try to obtain additional records from storage 
during the 30-day period which the veteran was afforded for 
submitting evidence.  


Analysis

Upon review of the record, the Board has concluded that the 
preponderance of the evidence is against a finding that 
service connection is warranted for the veteran's currently 
manifested low back disability.  The record indicates that a 
low back disability, to include degenerative joint disease 
and disc bulging, is currently manifested.  However, there is 
no evidence which suggests that the currently manifested low 
back pathology is etiologically related to the veteran's 
period of service.  Although the service medical records are 
unavailable, there is no record of post-service treatment for 
a back disability until 1997, when the veteran was seen by VA 
just prior to filing the instant claim.  Thus, there is no 
evidence of continuing treatment or symptomatology which 
would suggest that a back disorder has been manifested since 
the time of service.  

The veteran claims that he underwent surgery for a slipped 
disc in 1964 or 1965, and it is his contention that this 
surgery was necessitated by his in-service back injuries.  
Even if the Board accepts the veteran's contention that a 
lumbar disc disability was manifested at that time, there 
would still be a period of approximately 10 years between the 
veteran's discharge from service and the disc surgery, during 
which there are no records showing that treatment for back 
problems was required.  
Although the veteran contends that his currently manifested 
low back/spine problems are related to his period of active 
service, as a layman he is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  There is 
no medical evidence of record which links the veteran's 
current back problems to his period of service.  

Furthermore, the record indicates that in the 1970's, the 
veteran sustained a gunshot wound to his back, and the recent 
lumbar spine x-rays revealed multiple metallic shotgun 
pellets scattered about the lower dorsal region.  The veteran 
has not presented any evidence, to include a medical opinion, 
which suggests that the currently manifested degenerative 
joint disease in his lumbosacral spine is related to his 
period of medical service, as opposed to the gunshot wound to 
the back which was subsequently incurred in the 1970's.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's currently manifested low back disability was 
incurred in or aggravated by his period of active service.  
Accordingly, the claim for service connection for a low back 
disability is denied.  



ORDER

Service connection is denied for a low back disability.  


REMAND

The veteran contends that he suffers from PTSD as a result of 
witnessing the electrocution of a fellow service member while 
they were engaged in repair of electric lines.  Therefore, it 
is his contention that service connection is warranted for 
PTSD.  

Having reviewed the record, the Board is of the opinion that 
further evidentiary development is required prior to the 
adjudication of this claim.  Specifically, the record 
indicates that at the time of a recent VA PTSD examination, 
the examiner provided an opinion that the veteran's reported 
stressors and current symptoms did not appear to meet the 
criteria for a diagnosis of PTSD.  However, in a January 1999 
statement, a VA therapist indicated that the veteran had been 
undergoing therapy in the form of weekly counseling sessions 
at the Veterans Center in Roanoke, VA, since October 9, 1998.  
The VA therapist also indicated that the veteran's 
symptomatology constitutes a diagnosis of severe and chronic 
PTSD.  

Thus, the record contains conflicting opinions regarding a 
diagnosis of PTSD.  On remand, the veteran will be afforded 
an examination by a VA psychiatrist who will be asked to 
provide an opinion as to whether PTSD is an appropriate 
diagnosis for the veteran.  In addition, the records of VA 
therapy since October 1998 will be sought, as these records 
have not yet been associated with the claims folder.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the Roanoke, 
Virginia Veterans Center, in order to 
request copies of therapy treatment 
records pertaining to the veteran's 
individual counseling for PTSD at that 
facility, to include records of his 
individual counseling/therapy from 
October 1998 to the present time.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for PTSD 
examination by a VA psychiatrist.  All 
special tests and studies, to include 
psychological testing, should be 
conducted as indicated, sufficient to 
establish a complete multi-axial 
diagnosis with assignment of a Global 
Assessment of Functioning (GAF) score.  
The examiner should be asked to provide 
an opinion as to whether or not a 
diagnosis of PTSD is appropriate for the 
veteran.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached, and the opinion 
must be rendered in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed.rev., 1987).  In 
addition, the examiner should conduct a 
review of the veteran's medical history 
prior to the examination, and to that 
end, a copy of this Remand and the claims 
folder should be provided beforehand.    

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim in 
order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


